Citation Nr: 1512824	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In November 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 1987 rating decision, the RO denied service connection for a nervous condition.  

2.  Evidence received since the December 1987 decision is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1. The December 1987 rating decision, in which the RO denied service connection for a nervous condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 
2. The criteria have been met for reopening a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2014).  After notice of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014). 

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014). New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2014). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id. [Receipt of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed. 38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).]  

VA first received a claim of entitlement to service connection for an acquired psychiatric disorder, identified by the Veteran as a nervous condition, in September 1987.  The RO denied that claim in a December 1987 rating decision.  In January 1988, the RO mailed to the Veteran notice of the denial and of his procedural and appellate rights.  The rating decision is initialed in block 27 by the Veteran's representative indicating that the representative was notified of the decision.  

No evidence mentioning a psychiatric disorder was received by VA in the year following the mailing of the December 1987 decision, and no document was received during that year that could be construed as an NOD with that decision.  The decision therefore became final.  In the December 1987 decision, the RO found that the Veteran had been treated by VA for anxiety in 1986, but that relevant in-service disease or injury and a nexus between the Veteran's anxiety and his active service were not established.  

At the November 2013 hearing, the Veteran testified to the effect that his psychiatric symptoms began either approximately one year after separation from active service or as he left active service.  He had not previously reported symptoms contemporaneous to service.  His testimony relates to the previously unestablished facts in this case and raises a reasonable possibility of substantiating his claim.  As new and material evidence has been received, the claim must be reopened.  

VA has duties to notify and assist claimants in substantiating claims of entitlement to VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.  

ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Having reopened the claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that additional development is necessary prior to a final adjudication on the merits of the claim.  Therefore, a remand is necessary. 

First, the Veteran has testified that he had symptoms of his psychiatric condition either when he left service or approximately one year after leaving service.  There is a March 11, 1975 service treatment record entry that, although not completely legible, includes the language of either "c/o nervous & vague" or "c/o nervousness & vague."  VA treatment records (for example an August 2012 psychiatry outpatient note) document psychiatric diagnoses and treatment.  On remand, VA must provide the Veteran with an opportunity for an examination to determine if a current psychiatric disorder had onset during or was caused by his active service.  

Second, the most recent VA treatment records associated with the claims file are from August 2012.  On remand, any more recent records of VA treatment must be obtained and associated with the claims file.  

Third, the Veteran testified that he has been in receipt of Social Security disability benefits since approximately 1993, after he had open heart surgery.  On remand, the any available relevant records held by the Social Security Administration (SSA) must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a Veterans Claims Assistance Act of 2000 notification letter pertaining to the claim for service connection for an acquired psychiatric disorder.  

2.  Obtain relevant records of VA treatment of the Veteran since August 2012 and associate them with the claims file.  

3.  Obtain any available administrative decisions and medical records related to a disability claim from the SSA and associate them with the claims file.  If the records are not obtained, obtain a negative reply and associate the reply with the claims file.  

4.  After completing the above development, ensure that the Veteran is scheduled for an appropriate examination to determine the nature, extent, and etiology of any psychiatric disorder.  The examiner must review the claims file in conjunction with the examination and must annotate the examination report as to whether he or she reviewed the claims file.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder that the Veteran has had at any time since he filed his claim in March 2009 had onset during, or was caused by, his active service.  The examiner must provide a complete rationale for any opinion expressed.  This rationale must address the Veteran's report of experiencing anxiety or depression either during service or approximately one year after service and must address the significance of the a March 11, 1975 service treatment record entry language of either "c/o nervous & vague" or "c/o nervousness & vague."  

5.  Then, readjudicate the issue remaining on appeal-entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


